Appeal by proponent from a decree of the Surrogate’s Court of Albany County, which denied probate of an alleged last will and testament and dismissed the petition. Elizabeth M. Balding, the alleged testatrix, died on April 16, 1947. On April 22, 1947, proponent-appellant, Georgia Wadsley Goss, filed a petition for letters of administration, alleging that she was a cousin of decedent and her sole distributee. Letters of administration were issued, but were later revoked upon the ground that they were obtained upon false allegations and that petitioner therein was in fact not related to decedent. About May 25, 1948, proponent’s attorney in the administration proceeding received an anonymous letter mailed from Afton, Hew York, containing the alleged will here in controversy. *836It was typewritten upon a page of a diary about three inches by five inches in size, and read: “Feb 4 1919. I Elizabeth M. Balding. East Greenbush. N. Y. Give to Georgia A. wadsley Forester. All my Personal Property and everything at my Death.” Underneath the typewriting appeared three purported signatures, one directly under the other, as follows: Elizabeth M. Balding, E. E. Londo, I. T. Sutton. All three of these persons are dead. There was no attestation clause. The Surrogate has determined that this instrument is a forgery. There was no proof whatever of any circumstances surrounding the preparation or alleged execution of this instrument, nor any proof as to where it had been or from whence it came. The evidence was restricted to testimony as to handwriting, largely that of experts. There were several other allegedly and one eoneededly forged instrument involved. Many more strange and unusual facts are in the record, but, as only a question of fact is in question, it would serve no useful purpose to relate them here. The record amply sustains the determination of the Surrogate. Decree unanimously affirmed, with costs to each respondent, payable from the estate. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.